AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case    (form modified within District on Sept. 30, 2019)
                        Sheet I



                                            UNITED STATES DISTRICT COURT
                                                           Southern District of New York
                                                                                 )
                 UNITED STA TES OF AMERICA                                       )       JUDGMENT IN A CRIMINAL CASE
                                    v.                                           )
                        KENNETH GARCIA                                           )
                                                                                 )       Case Number: 1:19-CR-793 (JMF)
                                                                                 )       USM Number: 87093-054
                                                                                 )
                                                                                 )        Andrew John Dalack
                                                                                 )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)             one (1) of the Information .
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                             Offense Ended
18 USC§ 2252                       Possession of Child Pornography                                               8/13/2019             1




       The defendant is sentenced as provided in pages 2 through                _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

                            ---------•
Ii'.] Count(s)                                                          Ill are dismissed on the motion of the United States.
                  -All-open
                       ~ -counts                                is

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, res\der_ice,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay rest1tut1on,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.




                                                                                Signature of Judge




                                                                                                      Hon. Jesse M. Furman, U.S.D.J.
                                                                                Name and Title of Judge


                                                                                                                6/2/2021
                                                                                Date
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                   Judgment- Page   - =2-   of   8
 DEFENDANT: KENNETH GARCIA
 CASE NUMBER: 1:19-CR-793 (JMF)

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  TIME SERVED .




       D The court makes the following recommendations to the Bureau of Prisons:




       D The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
           D at      _ _ _ __ __ _ _             D a.m.      D p.m.       on

           0 as notified by the United States Marshal.

       D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
  I have executed this judgment as follows :




            Defendant delivered on                                                       to

  at                                               , with a certified copy of this judgment.
       ----------------


                                                                                                  UNITED STATES MARSHAL



                                                                         By    ---------,-c---=-==-=-:-=::-:-c~-:::-:-:---:-:-------
                                                                                               DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                         Judgment-Page -   -=----   of ---=---   -
DEFENDANT: KENNETH GARCIA
CASE NUMBER: 1:19-CR-793 (JMF)
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Ten (10) years, with a special condition of twelve (12) months to be served on home detention enforced with location
 monitoring.




                                                       MANDATORY CONDITIONS
 I.    You must not commit another federal, state or local crime.
 2.    You must not unlawfully possess a controlled substance.
 3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 D The above drug testing condition is suspended, based on the court's determination that you
                     pose a low risk of future substance abuse. (check if applicable)
 4.     Ill" You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
 5.     Ill You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.     Ill You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.     D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                               Judgment-Page        4        of _ _ _8
                                                                                                                                     ~--
DEFENDANT: KENNETH GARCIA
CASE NUMBER: 1:19-CR-793 (JMF)

                                        ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 IO. You must not own, possess, or have access to a frrearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
 12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscourts.gov .


 Defendant's Signature                                                                                    Date _ _ _ _ _ _ _ _ _ _ __
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3B - Superv ised Release
                                                                                            Judgment-Page   -=5-   of         8
DEFENDANT: KENNETH GARCIA
CASE NUMBER: 1:19-CR-793 (JMF)

                                      ADDITIONAL SUPERVISED RELEASE TERMS
 -The defendant shall participate in an outpatient drug-treatment program approved by the United States Probation Office,
 which program may include testing to determine whether the defendant has reverted to using drugs or alcohol. The Court
 authorizes the release of available drug treatment evaluations and reports to the substance abuse treatment provider, as
 approved by the Probation Officer. The defendant will be required to contribute to the costs of services rendered
 (co-payment), in an amount determined by the probation officer, based on ability to pay or availability of the third-party
 payment.

 -The defendant shall participate in an outpatient mental health program approved by the U.S. Probation Office. The
 defendant shall continue to take any prescribed medications unless otherwise instructed by the health care provider. The
 defendant shall contribute to the costs of services rendered not covered by third-party payment, if the defendant has the
 ability to pay. The Court authorizes the release of available psychological and psychiatric evaluations and reports to the
 health care provider.

 -The defendant shall submit his person, residence, place of business, vehicle, and any property or electronic devices under
 his control to a search on the basis that the probation officer has reasonable belief that contraband or evidence of a
 violation of the conditions of the release may be found . The search must be conducted at a reasonable time and in
 reasonable manner. Failure to submit to a search may be grounds for revocation. The defendant shall inform any other
 residents that the premises may be subject to search pursuant to this condition .

 -The defendant shall provide the probation officer with access to any requested financial information unless the defendant
 has satisfied his financial obligations.

 -The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless the defendant has satisfied his financial obligations.

 -The defendant shall undergo a sex-offense-specific evaluation and participate in an outpatient sex offender treatment
 and/or outpatient mental health treatment program approved by the U.S. Probation Office. The defendant shall abide by all
 rules, requirements, and conditions of the sex offender treatment program(s), including submission to polygraph testing
 and refraining from accessing websites, chatrooms, instant messaging, or social networking sites to the extent that the sex
 offender treatment and/or mental health treatment program determines that such access would be detrimental to your
 ongoing treatment. The defendant will not view, access, possess, and/or download any pornography involving adults
 unless approved by the sex-offender specific treatment provider. The defendant must waive your right of confidentiality in
 any records for mental health assessment and treatment imposed as a consequence of this judgment to allow the U.S.
 Probation Office to review the course of treatment and progress with the treatment provider. The defendant must contribute
 to the cost of services rendered based on your ability to pay and the availability of third-party payments. The Court
 authorizes the release of available psychological and psychiatric evaluations and reports, including the presentence
 investigation report , to the sex offender treatment provider and/or mental health treatment provider.

 -The defendant shall permit the U.S. Probation Office to install any application or software that allows it to survey and/or
 monitor all activity on any computer(s), automated service(s), or connected devices that the defendant will use during the
 term of supervision and that can access the internet (collectively, the "Devices"), and the U.S. Probation Office is
 authorized to install such applications or software . Tampering with or circumventing the U.S. Probation Office's monitoring
 capabilities is prohibited. To ensure compliance with the computer monitoring condition , the defendant must allow the
 probation officer to conduct initial and periodic unannounced examinations of any Device(s) that are subject to monitoring .
 The defendant must notify any other people who use the Device(s) that it is subject to examination pursuant to this
 condition . The defendant must provide the U.S. Probation Office advance notification of planned use of any Device(s), and
 will not use any Device(s) without approval until compatibility (i.e., software, operating system, email, web-browser) is
 determined and installation is completed . Applications for the defendant's Device(s) shall be approved by the U.S.
 Probation Office once the Probation Office ensures compatibility with the surveillance/monitoring application or software.
 Websites, chatrooms, messaging, and social networking sites shall be accessed via the Device(s) web browser unless
 otherwise authorized. The defendant will not create or access any internet service provider account or other online service
 using someone else's account, name, designation or alias. The defendant will not utilize any peer-to-peer and/or file
 sharing applications without the prior approval of his probation officer. The use of any Device(s) in the course of
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3C - Superv ised Release
                                                                                            Judgment-Page   _ 6_   of      8
DEFENDANT: KENNETH GARCIA
CASE NUMB ER: 1:19-CR-793 (JMF)

                            ADDITIONAL ST AND ARD CONDITIONS OF SUPERVISION
 employment will be subject to monitoring or restriction as permitted by the employer.

 - The defendant will not access any websites, chatrooms, instant messaging, or social networking sites where his criminal
 history-including this conviction-would render such access in violation of the terms of service of that website, chatroom,
 instant messaging , or social networking site .

 - The defendant is restricted from viewing , accessing, possessing, and/or downloading any sexually explicit material
 involving minors, including those created via the method of morphing or other image creation format. The defendant will
 not view or possess any "visual depiction" (as defined in 18 USC 2256), including any photograph, film, video, picture, or
 computer-generated image or picture , whether made or produced by electronic, mechanical, or other means, of "sexually
 explicit conduct" by a minor under the age of 18.

 - The defendant must not have deliberate contact with any child under 18 years of age, unless approved by the U.S.
 Probation Office. The defendant must not loiter within 100 feet of places regularly frequented by children under the age of
 18, such as schoolyards , playgrounds, and arcades. The defendant must not view and/or access any web profile of users
 under the age of 18. This includes, but is not limited to, social networking websites, community portals , chat rooms or other
 online environment(audio/visual/messaging), etc. which allows for real time interaction with other users , without prior
 approval from your probation officer.

  - The defendant shall be supervised by the district of residence .

  - The defendant shall comply with the conditions of Location Monitoring for a period of twelve (12) months, which program
  may include electronic monitoring or voice identification . During this time, the defendant will remain at his place of
  residence except for employment and other activities, as approved by the probation officer. The defendant must maintain a
  telephone at his place of residence without call forwarding , a modem , caller ID, or call waiting for the above period;
  portable cordless telephones are not permitted. Location Monitoring shall commence on a date to be determined by the
  probation officer. The defendant shall pay the costs of Location Monitoring on a self-payment or co-payment basis as
  directed by the probation officer.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                     Judgment- Page       7    of         8
 DEFENDANT: KENNETH GARCIA
 CASE NUMBER: 1:19-CR-793 (JMF)
                                                  CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                Restitution                     Fine                        AV AA Assessment*           JVT A Assessment**
 TOTALS             $   100.00                $    12,000.00                 $                            $                           $   5,000.00


 D      The determination of restitution is deferred until
                                                                -----
                                                                                     . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination .

 ~ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priorit)' order or percentage payment column below. However, pursuant to I 8 U.S .C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                                     Total Loss***                          Restitution Ordered         Priority or Percentage
   **See Order of Restitution filed on ECF.




  TOTALS                                $                           0.00                   $                         0.00
                                                                                               ----------

  D      Restitution amount ordered pursuant to plea agreement $

  D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S .C. § 36 l 2(t). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C . § 3612(g).

  Ill    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         Ill   the interest requirement is waived for the          Ill   fine        Ill   restitution.

          D    the interest requirement for the        D    fine         D       restitution is modified as follows :

  * Amy , VickyVand Andy Child Pornography Victim Assistance Act of 2018 , Pub. L. No.                            115-299.
  ** Justice for ictims of Trafficking Act of 2015, Pub. L. No. I 14-22.                                                                                 .
  *** Findings for the total amount of losses are required under Chapters                      I 09A, 110, 11 OA, and 113A of Title I 8 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/ 19)      Judgment in a Criminal Case
                           Sheet 6 - Schedule of Payments

                                                                                                                    Judgment -   Page   - ~8-   of    8
 DEFENDANT: KENNETH GARCIA
 CASE NUMBER: 1:19-CR-793 (JMF)

                                                                SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A       ~      Lump sum payment of$           100.00                    due immediately, balance due


                •liZl   not later than                                      , or
                                                                                       Ill
                        in accordance with
                                             •    C,
                                                            •    D,
                                                                        •    E, or           F below; or

 B       •      Payment to begin immediately (may be combined with                   • c,        D D,or      D F below); or

 C       D Payment in equal             _ _ _ _ _ (e .g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                                (e.g., months or years), to commence _ _ _ _ _ (e .g., 30 or 60 days) after the date of this judgment; or

 D       D Payment in equal              _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                                (e .g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
                term of supervision; or

 E       D Payment during the term of supervised release will commence within _ __ __ (e.g. . 30 or 60 days) after release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F       liZ]   Special instructions regarding the payment of criminal monetary penalties:
                 The JVTA Assessment shall be paid after the completion of the restitution payments.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties; except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




  D      Joint and Several

         Case Number                                                                                                               Corresponding Payee,
         Defendant and Co-Defendant Names                                                           Joint and Several
         (including defendant number)                                 Total Amount                       Amount                        if appropriate




  D      The defendant shall pay the cost of prosecution.

  D      The defendant shall pay the following court cost(s):

  i;zJ    The defendant shall forfeit the defendant's interest in the following property to the United States:
          in accordance with the forfeiture order to be docketed separately, one Android Shield Tablet, one gold Samsung Galaxy
          SS SM-G900P cellphone, and an Alienware laptop with Serial Number 5R5JYN1 .

  Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
  (5) fine principal, (6) fine interest, (7) community restitution, (8) NT A assessment, (9) penalties, and (10) costs, mcluding cost of
  prosecution and court costs.
